Honorable Burt L. Rlsley            Opinion No. M-1020
Executive Director
State Commission for the Blind      Re:   Construction of Section 15
317 Sam Houston Building                  of Article V of the current
Austin, Texas 78701                       General AppropriationsAct.
Dear Mr. Risley:
         Your request for an opinion asks the following ques-
tion:
         "Are Individuals who fall within the
    various classes specified under the heading
    'EXCEPTIONS TO THE PER DIEM AND TRAVEL AL-
    LOWANCES,' contained in Section 15 of S.B.
    11, Acts of the 62nd Legislature, Regular
    Session, 1971, as amended by S.B. 7, Acts
    of the 62nd Legislature, 1st Called Session,
    1971, entitled to their actual cost of com-
    merclal transportation utilized in the per-
    formance of official business in and out of
    the state, If such commercial transportation
    consists of air transportation at first class
    fare when air transportation at tourist class
    was available?"
          Subdivision (b) of Section 12 of Article V of the current
General Appropriations Act provides:
          f,
           . . . The rate of reimbursement for any
     employee for whom f’unds are appropriated in
     this Act, for air transportation shall be tourist
     class unless tourist class Is not available. This
     allowance shall not include federal taxes from
     which the employee andlltheState Government are
     legally exempt. . . .
See Attorney General's Opinions M-939 (1971) and H-939-A (1971).
          Subdivision (a) of Section 15 of Article V provides:
          "Sec. 15. EXCEPTIONS TO THE PER DIEM
     AND TRAVEL ALLOWANCES. a. Judicial officers
                           -4972-
-      .




    Hon. Burt L. Risley, page 2       (M-1020)


           authorized by law and executive heads of
           State agencies, including the Executive
           Director of the Legislative Council, shall
           be reimbursed for their actual meals,
           lodging and incidental expenses (exclusive
           of expenses related to automobiles for which
           transportation allowance is paid as ro-
           vided by Section 14a of this ArticleP when
           traveling on official business either In or
           out of the State."
              It is noted that Section 15 constitutes exceptions to
    per diem and travel allowances lncludlng cost of all commercial
    transportation. The only transportation allowance that is not
    Included in the exceptions is transportation allowance related
    to automobiles. Therefore, the provisions of Subdivision (b)
    of Section 12 above quoted do not apply to those individuals
    covered by Section 15 of Article V.
              You are therefore advised that individuals falling
    within the exceptions provided in Section 15 of Article V of
    the current General Appropriations Act are entitled to their
    actual cost of commercial transportation utilized in the per-
    formance of official business regardless of whether or not such
    commercial transportation consists of air transportation at
    first class fare.
                           SUMMARY
                The provisions requiring air transportation
           to be tourist class do not apply to those in-
           dividuals entitled to actual expenses under Sub-
           division (a) of Section 15 of Article V of Senate
           Bill 11, Acts 62nd Legislature, Regular Session,
           1971, as amended by Senate Bill 7, Acts 62nd
           Legislature, First Called ession, 1971.
                                    .s
                                 Ve&jtruly yours,


                                 CRAWFCRD C. MARTIN
                                 Attorney General of Texas
    Prepared by John Reeves
    Assistant Attorney General

                                  -4973-
.   .



        Hon. Burt L. Rlsley, page 3     (M-1020)


        APPROVED:
        OPINION COMMITTEE
        Kerns Taylor, Chairman
        W. E. Allen, Co-Chairman
        Melvin E. Corley
        Ben Harrison
        Scott Garrison
        Wayne Rodgers
        SAM MCDANIEL
        Staff Legal Assistant
        ALFRED WALKER
        Executive Assistant
        NOLA WHTTE
        First Assistant




                                      -4974-